J-S19016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANTHONY JOHN VENERI

                          Appellant                  No. 1803 EDA 2014


                   Appeal from the PCRA Order June 11, 2014
               in the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0003526-1978
                                          CP-23-CR-0003713-1978


BEFORE: STABILE, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                            FILED APRIL 21, 2015

      Anthony John Veneri (“Appellant”), appeals from the order dismissing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. After careful review, we affirm.

      On January 31, 1979, a jury convicted Appellant of two robberies and

related offenses.   The trial court sentenced Appellant to 25 to 50 years’

incarceration to be served consecutively to a previously imposed sentence

for another armed robbery conviction in Missouri.          This Court affirmed

Appellant’s   judgment     of   sentence   on   November   19,   1982.     See

Commonwealth v. Veneri, 452 A.2d 784 (Pa.Super.1982).

      Appellant filed the instant PCRA petition, his twelfth, on April 26, 2012.

The petition did not plead or prove one of the timeliness exceptions, and the

PCRA court issued a Pa.R.Crim.P. 907 notice on July 17, 2012.         Appellant
J-S19016-15



responded with multiple filings.1              On July 17, 2013, the PCRA granted

Appellant leave to amend his PCRA petition, to which he again responded

____________________________________________


1
    Appellant’s eighteen (18) post-Rule 907 notice filings included:

        (1) “Motion to Amend PCRA Petition to Address Timeliness”
        dated 7/27/12;

        (2) A letter received 8/9/12 stating that he wished to be
        appointed an attorney and if he was ordered to be present for a
        PCRA hearing that he would refuse as he was busy doing legal
        work;

        (3) “Motion for Release from State Custody” dated 8/15/12;

        (4) “Notice of Intent to Dismiss Defendant’s Motion for Post-
        Conviction Collateral Relief Without a Hearing in Twenty (20)
        Days” dated 8/21/12;

        (5) “Motion to Amend PCRA Petition” dated 8/22/12;

        (6) “Motion to Compel the Trial Court to Rule and Decide on
        Petitioner’s Post Conviction Collateral Relief” dated 8/21/12;

        (7) “Motion for Petition of Writ of Habeas Corpus” based upon a
        claim that “the trial court lacked jurisdiction to prosecute
        petitioner’s cases” dated 9/6/12’;

        (8) A letter to the court dated 9/20/12 asserting that the
        Petitioner should be released from state custody based upon
        ineffective assistance of counsel;

        (9) “Petition for a Writ of Habeas Corpus Action and For an
        Appointment of Counsel” filed 12/26/12;

        (10) A letter to the court dated 1/16/13 reasserting claims
        raised in Petitioner[’]s PCRA petition;

        (11) A letter to the court filed with the Office of Judicial Support
        on 2/7/13;

        (12)    “Petition to Supplement Petitioner’s Motion for Post
        Conviction Collateral Relief” filed 2/14/13 in which he claimed
(Footnote Continued Next Page)


                                           -2-
J-S19016-15



with multiple filings.2 Ultimately, the PCRA court dismissed the petition as

untimely on June 11, 2014. Appellant filed a notice of appeal on June 19,

2014.    The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b)

statement of matters complained of on appeal, and Appellant did not file




                       _______________________
(Footnote Continued)

        that he was not read his Miranda warnings and was given pizza
        and beer by the police in return for a confession in the instant
        case. He claims ineffective assistance of counsel for failing to
        explore these allegations at the time of trial;

        (13) “Supplement to the Memorandums of Laws in the Petition
        for a Writ of Habeas Corpus” filed 3/5/13;

        (14) A letter to the court dated 3/1/13;

        (15) A letter to the court dated 4/1/13;

        (16) “Declaration in Support of Motion to Proceed In Forma
        Pauperis” filed 5/13/13;

        (17) “Petition for Sentence Reduction” filed 5/13/13;

        (18) A letter to the court dated 6/11/13.

Delaware County Court of Common Pleas Docket No. CP-23-CR-0003526-
1978, pp. 5-7; see also PCRA Court Memorandum and Order, July 17,
2013, pp. 1-2.
2
   After the PCRA court’s July 17, 2013 order granting leave to file an
amended petition to address the timeliness of his petition, Appellant filed no
less than two Amended PCRA petitions, five supplemental PCRA petitions, a
“Petition for Extraordinary Circumstances for Release from State Custody
Under the King’s Bench Rule”, a “Pro-Se Petition for Default Judgment or
Release from State Custody”, a “Pro Se Petition Demanding Release from
Illegal Confinement at SCI Fayette”, and at least four other petitions for
writs of habeas corpus, mandamus, etc. See Delaware County Court of
Common Pleas Docket No. CP-23-CR-0003526-1978, pp. 7-8.



                                            -3-
J-S19016-15



one.3 The PCRA court filed its Pa.R.A.P. 1925(a) opinion on November 13,

2014.

         Appellant raises the following issues for review:

        1. Whether[] the trial court lacked jurisdiction to prosecute
        Appellant’s case[]s?

        2. Whether[] the bills of informations [sic] were void in limine
        [sic]?

        3. Whether[] the Appellant had ineffective assistance of counsel?

Appellant’s Brief, p. 2 (all capitals omitted).

        In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

        We must first consider the timeliness of the petition. “It is undisputed

that a PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final.” Commonwealth v. Hernandez, 79
A.3d 649, 651 (Pa.Super.2013); 42 Pa.C.S. § 9545(b)(1).             “This time

____________________________________________


3
  Although he did not file a formal 1925(b) statement, Appellant did continue
to file documents after the June 19, 2014 notice of appeal, including multiple
petitions to vacate sentence, and multiple requests for writs of habeas
corpus, mandamus, and an “extraordinary writ” from the Supreme Court of
the United States.



                                           -4-
J-S19016-15



requirement is mandatory and jurisdictional in nature, and the court may not

ignore it in order to reach the merits of a petition.” Hernandez, 79 A.3d at

651 (citing Commonwealth v. Murray, 753 A.2d 201, 203 (Pa.2000)). A

judgment of sentence “becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S. § 9545(b)(3). However, a facially untimely petition

may be received where any of the PCRA’s three limited exceptions to the

PCRA time bar are met.      Hernandez, 79 A.3d at 651 (footnote omitted).

These exceptions include:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;

     (ii) the facts upon which the claim is predicated were unknown
     to the petitioner and could not have been ascertained by the
     exercise of due diligence; or

     (iii) the right asserted is a constitutional right that was
     recognized by the Supreme Court of the United States or the
     Supreme Court of Pennsylvania after the time period provided in
     this section and has been held by that court to apply
     retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).   As our Supreme Court has repeatedly

stated, the petitioner maintains the burden of pleading and proving that one

of these exceptions applies.    Commonwealth v. Abu-Jamal, 941 A.2d
1263, 1268 (Pa.2008), cert. denied, 555 U.S. 916 (2008); see also

Commonwealth v. Leggett, 16 A.3d 1144, 1146 (Pa.Super.2011) (“The


                                    -5-
J-S19016-15



petitioner bears the burden to allege and prove [that] one of the timeliness

exceptions applies.”). Further,

      [a] petition invoking one of these exceptions must be filed within
      sixty days of the date the claim could first have been presented.
      42 Pa.C.S. § 9545(b)(2).        In order to be entitled to the
      exceptions to the PCRA’s one-year filing deadline, the petitioner
      must plead and prove specific facts that demonstrate his claim
      was raised within the sixty-day time frame under section
      9545(b)(2).

Hernandez, 79 A.3d at 651-652 (internal quotations omitted).

      Finally, a heightened standard applies to a second or subsequent PCRA

petition   to      avoid    “serial    requests    for     post-conviction     relief.”

Commonwealth v. Jette, 23 A.3d 1032, 1043 (Pa.2011).                     “A second or

subsequent request for relief under the PCRA will not be entertained unless

the petitioner presents a strong prima facie showing that a miscarriage of

justice may have occurred.” Commonwealth v. Hawkins, 953 A.2d 1248,

1251 (Pa.2006).        Additionally, in a second or subsequent post-conviction

proceeding,     “all   issues   are   waived   except    those   which    implicate   a

defendant’s innocence or which raise the possibility that the proceedings

resulting in conviction were so unfair that a miscarriage of justice which no

civilized society can tolerate occurred”. Commonwealth v. Williams, 660
A.2d 614, 618 (Pa.Super.1995).

      Here, Appellant’s judgment of sentence became final over 30 years

ago, in 1983.      Accordingly, the instant petition, filed in 2012, is facially

untimely. Thus, Appellant must plead and prove that his petition falls under



                                         -6-
J-S19016-15



one of the Section 9545 exceptions set forth in the PCRA. See 42 Pa.C.S. §

9545(b)(1)(i)-(iii).

       Appellant’s PCRA petition did not allege a PCRA exception. None of his

18 filings following the PCRA court’s 907 notice alleged a timeliness

exception. Likewise, none of his multiple filings following the PCRA court’s

July 17, 2013 order granting him permission to amend his petition alleged

an exception.

       Appellant’s brief states:

       5. One year time limitation, which allowed “untimely” claims
       when facts were unknown, see case; Com. v. Pursell, 749 A.2d
911 [(Pa.Super.] 2000); Com. v. Austin, 721 A.2d 375
       ([Pa.Super.]1998).

       Also see case; Com. v. Lark, 746 A.2d 585 [(Pa.Super.] 2000);
       this case involved a situation where the facts upon which the
       claims were based, []were not known to the petitioner and could
       not have been discovered by him, until petition was on appeal.

Appellant’s Brief, pp. 5-6. To the extent this statement can be construed as

an attempt to raise the “after-discovered evidence” exception, Appellant

waived this claim by not raising it in his PCRA petition.4      Further, the

statement does not allege any fact that Appellant claims he could not have

ascertained through the exercise of due diligence. Finally, it does not meet

____________________________________________


4
  It is axiomatic that “[i]ssues not raised in the lower court are waived and
cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). As with
direct appeals, this axiom applies in PCRA appeals where an appellant did
not raise the claims before the PCRA court. Commonwealth v. Lambert,
797 A.2d 232, 240-41 (Pa.2001).



                                           -7-
J-S19016-15



the heightened standard for second or subsequent PCRA petitions, as it does

not implicate his actual innocence or raise the possibility that the

proceedings resulting in his conviction were so unfair as to represent a

miscarriage of justice.   See Williams, supra.      Accordingly, the petition

remains time-barred.

     Because Appellant’s instant PCRA petition is patently untimely and

Appellant cannot avail himself of any of the PCRA’s time bar exceptions, the

PCRA court did not err in denying this claim as untimely.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




                                    -8-